Fourth Court of Appeals
                              San Antonio, Texas
                                    JUDGMENT
                                  No. 04-13-00903-CV

                     John Edward SOTO II, a.k.a. Jonathan Herrasti,
                                    Appellant

                                           v.

                                  Penelope Jo SOTO,
                                       Appellee

               From the 438th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2013-CI-00460
                      Honorable Karen H. Pozza, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR WANT OF PROSECUTION. See TEX. R. APP. P. 38.8(a)(1).

      SIGNED July 23, 2014.


                                            _____________________________
                                            Karen Angelini, Justice